Pee. Cueiam:
The complaint in this case was filed to recover damages for alleged false imprisonment, and the defendants, in their answer, do not attempt to justify under any writ or commitment. A verdict was rendered March 26,1895, for $288. The statement of the case was filed and served on April 29, 1895, and settled May 6, 1895. On March 16, 1S95, an order was made denying plaintiff’s motion for a new trial, and an appeal was taken to this court *434from the judgment and order overruling the motion for a new trial.
No exceptions were taken to the charge of the court or its refusal to charge as requested, and therefore these allegations of error cannot be considered. The commitment under which the alleged false imprisonment is claimed to have occurred was not signed bj the justice who made it, and, when offered in evidence, the court properly excluded it, because no justification was pleaded, and for apparent irregularities and the insufficiency of the commitment itself. 2 Estee, Pl. § 3C26; 2 Enc. Pl. & Prac. p. 845. We find no error in the record except that the damages are excessive. It appears from the very inexcusable and imperfect abstract and transcript that the plaintiff, Yost was committed by the justice for making threats, and ordered to give bonds in the sum of $500 for his good behavior. Yost could easily have given the bonds, but refused, and requested the constable to take him to jail, and offered to go to jail alone and unattended; when he arrived a,t the jail, accompanied by the defendant Tracy, he requested the sheriff to lock him up, and seemed very much dissatisfied because the sheriff would not comply with the order in the unsigned commitment, and lock him up; in fact, sought the opportunity to be imprisoned and locked up. The defendants, the justice, constable, and complaining witness seem to have acted in good faith all the way through, and there is nothing to show malice, hatred, or ill will, but simply the desire to prevent the carrying out of the alleged threats, and preserve the peace. The plaintiff is not showm to have received very much more than nominal injury and loss of time, and much of this was was occasioned by his desire to be locked up under the commitment. Under the circumstances we are of the opinion that the plaintiff was entitled to a judgment, but *435we are also of the opinion that the amount of damages allowed are excessive and disproportionate to the injury shown to have been received, and that the judgment should be reversed, and a new trial granted, unless the respondent shall within ten days file in this court a consent in writing to reduce the damages to $100, in which case the judgment of the court below must be set aside, and judgment entered therein in favor of the plaintiff for the sum of $100, with costs of both courts.